PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/731,004
Filing Date: 5 Apr 2017
Appellant(s): Evans et al.



__________________
Christopher Rudy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08/25/2020 from which the appeal is taken have been modified by the new grounds of rejection set forth herein. The new grounds of rejection clarify the obviousness of the claimed sample size and surface area to mass ratio in claims 1-2 based on MPEP 2144.05(II).  The same references/rejections are applied in this examiner’s answer as in  the 8/25/20 final rejection.  No new reference has been applied, only the new MPEP citation to better support obviousness of the selection of sample size/surface area to mass.
In addition, the examiner would also like to point out that Claim 23 (which was submitted in the after-final dated 11/25/2020 and contains the amendments the examiner priorly indicated as allowable in Final Action dated 08/25/2020) remains allowable. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 & 22 are rejected under 35 U.S.C. 103(a) as being obvious over KALDOR in US 20070032964 in view of SECRIST in US 7678328 and further in view of FRANZEN in US 20030157725.
With respect to Claims 1-6, KALDOR et al. teach of a method that determines the necessary and sufficient tests to relate a variety of apparently non-related tests to desired final test results.  The present invention also provides a method to determine those tests which, having been shown capable to be used in a high-throughput environment, are able to predict end-use qualification test results for lubricants, greases or industrial fluids.  As a corollary, the present invention provides a method to select lubricant formulations and components based on apparently non-related, but predictive tests.  In an applied example, the present invention is directed to a device and method that produces and greases formulated lubricants, functional fluids, and by determining previously unknown relationships between Intermediate Tests and End-use Tests (abstract).  KALDOR et al. more specifically with respect to this invention teach of  method of testing lubricants comprising supplying a sample of grease (abstract), to a  bomb instrument  and evaluating oxygen effects on a grease sample by a bomb instrument(paragraph 0007), and of providing a disk with the sample in it (paragraph 0116-0118), and of using an instrument(analytical device) to evaluate the sample (any property of the sample as instantly claimed)(0117,-0123 & 0131) and of detecting with FTIR(paragraph 0067), and of the sample being very small, a gram, and of making surface area to mass a consideration(paragraph 0118 as do the many ASTM methods taught in KALDOR, paragraph 0007-0008). KALDOR et al. does not teach a 1 g sample or specify the claimed surface to mass ratio. However, KALDOR et al. does teach of varying sample sizes (paragraph 0161), and specifically teach of the ability of varying the sample size to reflect what is appropriate to the test being performed. Since KALDOR et al. teaches of the ability to vary samples sizes to reflect what is appropriate to the test being performed, and in the absence of a showing of criticality”, it would be obvious to one of ordinary skill in the art to select the sample size & area/mass ratio to meet what is instantly claimed (1 g sample size or .5 g sample size, and the sample having a direct Oxygen-contacting surface area to mass ratio of about 25 cm2/gram or greater or about 50 cm2/gram or greater as claimed in instant Claims 1-6) as an experimental design choice/result effective variable dependent  on the sample availability/cost/etc.
See: MPEP 2144.05(II) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” 

  If it is not clear to one of ordinary skill in the art that KALDOR uses the rotatable type of bomb instrument and the specific conditions as instantly claimed. SECRIST et al. is used to remedy this.
	   SECRIST et al. teach of a rotatable bomb device includes a housing with a hollow interior for receipt of a rotatable component to a vessel, and support for the component in the interior; and the component for such receipt and support in the housing.  The device may be employed as a reactor or in test methods, for example, methods such as oxygen uptake tests (including heating) (abstract) analogous or equivalent to the ASTM-D-2272 and ASTM-D-4742 test methods (abstract), and SECRIST Et al. specifically teach of supplying oxygen to the bomb instrument(column 4, line 62- column 5, line 30), and also teach of heating to over 100 degrees(Column 7, 
	FRANZEN et al. teach of using an IR device (Abstract), and further teach of using an FTIR-ATR device (paragraph 0066, & 0071). It would have been obvious to one of ordinary skill to use the FTIR-ATR device of FRANZEN with the methods of KALDOR and SECRIST due to the advantages FTIR-ATR device offers such as highlight reproducible spectra (FRANZEN, paragraph 0071).
With respect to Claims 7-12, & 22, SECRIST et al. shows a picture of the bomb instrument being held in a framework that is pivotable and cylindrical (Figure 1 & 2-3, also see figures 7 & 10). SECRIST et al. specifically teach of supplying oxygen to the bomb instrument (column 4, line 62- column 5, line 30), and also teach of heating to over 100 degrees (Column 7, lines 1-45).  
 With respect to Claims 13-20, FRANZEN et al. teach of an FTIR ATR device (paragraph 0066, & 0071).

  (2) Response to Argument
Appellant's arguments filed 01/25/2021 have been fully considered but they are not persuasive, aside from for Claim 23 which was newly submitted after final(11/25/2020) and is consistent with the subject matter/claim language that the examiner indicated as allowable in the Final Action dated 08/25/2020). The examiner 
With respect to the prior art, appellant argues that Claim 1, which in their opinion represents a significant improvement over what is their opinion is the closest standard test (ASTM D942) to what is claimed is not obvious over KALDOR, SECRIST, and FRANZEN. More specifically to this point, appellant argues that KALDOR modifies no test, nor does it suggest modification of any test to accommodate a given sample.  With respect to this, the examiner would like to point out that though applicant may argue about modification of a test, appellant does not claim anywhere ATSM D942 or modification of ATSM D942, or claim specifically the significant improvement if there is in fact on. Therefore, this argument is not commensurate in scope with the instant claims.
Appellant further argues with respect to KALDOR that the methods used in KALDOR are  high throughput predictive tests, while ATSM D942- which appellant has determined to be the closest standard test to what appellant is instantly claiming, is not a predictive test. With respect to this, the examiner would again, like to point out that appellant does not claim ATSM D942, a specifically claimed improvement on ATSM D942, or exclude predictive tests from the instant claim language. Therefore, this argument is again not commensurate in scope with the instant claims. 
 Further with respect to KALDOR(and also SECRIST and FRANZEN), appellant argues that the instant claims are drawn towards the sample being grease or other organic paste products, and that KALDOR does not teach of the sample being a grease or organic paste product. Appellant further argues that the prior art does not teach of  Again, with respect to appellants argument about detection using ATSM D942, this argument is not commensurate in scope with the claims as ATSM D942 is not claimed.
Appellant further argues that the claimed “dish” is not taught since KALDOR et al. only teaches of a “disk” with no sides. The examiner disagrees. KALDOR et al. does specifically teach of a dish (the disk referred to in paragraphs 0016-0018) and this reads on the instantly claimed dish as instantly claimed and disclosed. Applicant has not specified in the claim, that the claimed “dish” needs to have sidewalls to hold the sample, nor have they defined to term “dish” in the specification to need to have side walls and therefore, a disk, which holds the sample reads on what is claimed through broadest reasonable interpretation.
Appellant further argues the inventors of the instant case, Thomas Selby and Gregory Miiller note that their instantly claimed invention is “new,” and has “mechanical developments,” while KALDOR uses known tests. With respect to this- these remarks 
Appellant further argues that the cited prior art does not teach of the claimed small sample sizes nor of the direct oxygen contacting to surface area mass ratio of 25 cm squared per gram or greater. With respect to this, the examiner again disagrees. KALDOR et al. teach about varying sample sizes (paragraph 0161), and specifically teach of the ability of varying the sample size to reflect what is appropriate to the test being performed. KALDOR et al. also do in fact teach of making surface area to mass a consideration (paragraph 0118) as do the many ASTM methods taught in KALDOR, paragraph 0007-0008, and please note that KALDOR does not limit themselves by only these ASTM methods. It would be obvious to one of ordinary skill in the art to select the sample size & area/mass to meet what is instantly claimed (1 g sample size or .5 g sample size, and the sample having a direct Oxygen-contacting surface area to mass ratio of about 25 cm2/gram or greater or about 50 cm2/gram or greater as claimed in instant Claims 1-6) as an experimental design choice/result effective variable dependent  on the sample availability/cost/etc. In addition, specific to Kaldor’s teaching varying sample size (paragraph 0161), MPEP 2144.05(II), supports the position that in the absence of a showing of criticality, the selection of a sample concentration/size/ratio, is within the skill of the art
Appellant further argues that KALDOR does not teach detecting grease with FTIR. Specifically, appellant argues that KALDOR only teaches of FTIR testing with oil 
Appellant further argues that SECRIST and FRANZEN do not cure the purported deficiencies of KALDOR. As the examiner disagrees with appellant’s arguments about KALDOR as shown above, the examiner also disagrees with their characterization of SECRIST and FRANZEN- which were both used for specific reasons as shown in the rejection above. Appellant further seems to argue that applicant does not teach of the claimed temperature limitations(in the dependent claims), and of appropriate motivation to combine the SECRIST reference which with the primary reference of KALDOR. The examiner disagrees as SECRIST et al. specifically teach of supplying oxygen to the bomb instrument (column 4, line 62- column 5, line 30), and also teach of heating to over 100 degrees (Column 7, lines 1-45).  With respect to the motivation to combine the two references:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art to use the rotatable instrument of SECRIST with the method of KALDOR due to  the need in the art to improve on rotatable bomb devices and methods of testing using them(SECRIST, summary of the invention). The fact that SECRIST does not state directly quote a “need,” does not change the sentiment expressed by SECRIST in the summary of the invention.
Appellant further argues that the FRANZEN art is not in the same field as the instant invention. With respect to this, the examiner would like to point out that the FRANZEN reference was used merely to teach the used of FTIR in combination with ATR as an analytical method. Since, a FTIR-ATR device offers advantages such as highly reproducible spectra (FRANZEN, paragraph 0071), it would be obvious to one of ordinary skill in the art to use.
With respect to the dependent claims, applicant merely reiterates all of the points addressed above, and this concludes the examiner’s response to the substantive issues with respect to the claims. At this time all Claim 1-22 remain rejected. Claim 23(entered after-final) is indicated as allowable.
With respect to appellant’s comments/arguments in the notes (specifically note 2 on page 12 of appeal brief), the examiner disagrees and will note that these comments have nothing to do with the merits of the rejection. The record makes clear that allowable subject matter was indicated multiple different times and that the proposals were unaccepted by appellant. In addition, the examiner would like to remind appellant .
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to 
Respectfully submitted,
/REBECCA M FRITCHMAN/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WILLIAM KRYNSKI/
Director Designee, TC 1700

/REBECCA M FRITCHMAN/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             
Conferees:
/LYLE ALEXANDER/           Supervisory Patent Examiner, Art Unit 1797  

/KATARZYNA I WYROZEBSKI/          Patent Examiner, TC 1700                                                                                                                                                                                            

                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.